Judgments, Supreme Court, Bronx County (Martin Marcus, J.), rendered March 18, 1991, convicting defendant, after a jury trial, of manslaughter in the second degree, and sentencing him to a term of to 15 years; and convicting defendant, upon his plea of guilty, of reckless endangerment in the first degree, and resentencing him, upon his plea of guilty of violating probation, to a concurrent term of 2 to 6 years, unanimously affirmed.
*356Defendant’s contention that the victim’s statements identifying defendant as his assailant were improperly admitted as excited utterances, a ground different from the one urged at trial, is unpreserved (cf., People v Qualls, 55 NY2d 733, 734), and we decline to review it in the interest of justice. Were we to review it, we would find the contention to be without merit. Both statements were uttered while the victim was under the stress of excitement caused by his having been repeatedly stabbed by defendant that stilled his reflective capacity, and thus qualify as excited utterances (People v Brown, 70 NY2d 513, 519).
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Murphy, P. J., Carro, Rosenberger and Ellerin, JJ.